Citation Nr: 0113404	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  99-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of 
pancreatitis with multi-organ failure, systemic inflammatory 
response syndrome, and mental incapacitation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1987 to January 
1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May and September 1998 by 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
regional office (RO).  A hearing was held before the 
undersigned Member of the Board in Washington D.C. on January 
16, 2001.


REMAND

The veteran contends that the RO made a mistake by denying 
service connection for pancreatitis on the basis that it was 
caused by alcohol abuse.  He asserts that he has never had a 
problem with alcoholism.  He testified that although he 
underwent a rehabilitation program shortly after service, it 
was not for treatment of alcoholism, but was instead due to 
concerns about the medication which he had been given while 
he was hospitalized for treatment of pancreatitis.  He has 
requested that the VA obtain another medical opinion 
regarding the cause of his pancreatitis.  He asserts that 
this disorder resulted from a reaction to a typhoid 
vaccination.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional relevant evidence is available.  
The service medical records which are contained in the claims 
file include a service medical board report which contains 
information regarding the veteran's hospitalization at the 
Jacksonville Naval Hospital in Florida which began in 
December 1996.  As was noted by the veteran's representative 
in a written statement of February 2000, however, the actual 
hospital records are not contained in the claims file.  This 
is significant because the hospitalization continued beyond 
the date of the service medical board report.  Therefore, the 
actual hospitalization records from the Jacksonville Naval 
Hospital may contain additional relevant information which is 
not contained in the service medical board report.  

The Board also notes that when the veteran was afforded a 
mental examination by the VA in October 1997 at the Hampton 
VA Medical Center, the examiner reported that the veteran had 
a history of treatment for alcohol dependence in late January 
and early February 1997 in Jacksonville.  The examiner also 
referred to a prior discharge summary which contained a 
history of heavy alcohol use (about a fifth of liquor per 
night).  The Board notes, however, that the records referred 
to by the examiner are not contained in the veteran's claims 
file.  Presumably, the examiner was reviewing a file of 
medical records kept at the Hampton VAMC.  Those records 
should be obtained for review.

During the hearing held in January 2001, the veteran 
testified that he had additional post-service medical 
treatment at the Portsmouth Naval Medical Center and by A. J. 
Alexander, M.D., a private physician.  The file contains TDRL 
periodic physical examination reports from the Portsmouth 
Medical Center, but does not contain any treatment records 
from that facility.  Similarly, the claims file includes a 
medical report from Dr. Alexander, but does not contain the 
actual treatment records.  These records should be obtained.

Finally, the Board notes that the VA examiner in October 1997 
concluded that the veteran's pancreatitis was likely 
secondary to alcoholism.  The veteran has testified, however, 
that the examiner did not have an accurate understanding of 
his history.  The veteran stated that he did not have a 
history of alcoholism or treatment for alcohol dependence.  
In light of these contentions, the Board finds that, once the 
additional medical records have been obtained, another 
medical opinion is warranted.  When the medical evidence is 
not adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for pancreatitis 
since the date of admission to a service 
hospital in December 1996.  After 
securing the necessary release, the RO 
should obtain these records, including 
the hospitalization records from the 
Jacksonville Naval Hospital, including 
any alcohol/drug rehabilitation records; 
treatment records from the Portsmouth 
Naval Medical Center; treatment records 
from A. J. Alexander, M.D.; and any 
records on file at the VA Medical Center 
in Hampton, including records from other 
medical facilities.  

2.  Once the additional medical records 
have been obtained and associated with 
the veteran's claims file, the file 
should be referred to a VA physician for 
the purpose of obtaining a medical 
opinion regarding the etiology of the 
veteran's pancreatitis.  The claims 
folder should be made available to the 
physician for review before the opinion 
is rendered.  In particular, the examiner 
should offer an opinion as to the 
likelihood that the pancreatitis was 
caused by alcohol abuse.  Alcohol abuse 
means the use of alcoholic beverages over 
time, or such excessive use at any one 
time sufficient to cause disability or 
death of the user.  See 38 C.F.R. 
§ 3.301(d).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


